DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that Hart does not disclose transmitting a speaker-profile-data inquiry to a mobile device associated with a first user (Amendment, page 7).
The examiner disagrees, since Hart et al. disclose “the response engine 128 may reference one or more user profiles 130 to determine whether and how to respond to speech that includes a potential valid voice command” (paragraph 24)… “Each user profile may store an indication of the voice signature 134 associated with the respective user based on previous voice interactions between the respective user and the voice-controlled device 106, other voice-controlled devices, other voice-enabled devices or applications, or the respective user and services accessible to the device (e.g., third-party websites, etc.).” (paragraph 27).

Applicant argues that Hart does not disclose determining the instruction includes determining a referent of the speaker-relative signifier based on second stored speaker profile data associated with the second user; at least one relationship mapping between the first user and the second user (Amendment, pages 7 - 9).
A second user of the two responds, at 142, stating: "Please stop teasing your sister and you can have more." The microphone(s) of the device 106 may capture this sound, generate a corresponding audio signal, and upload the audio signal to the remote computing resources 114… For instance, the response engine 128 may compare a voice signature of the speech at 142 to a voice signature associated with the command 132 and/or to a voice signature of the user 104.” (paragraph 46)... “For instance, the response engine 128 may reference any of the items listed above.  For example, the response engine 128 may reference, from the profile associated with the user 104, a grammar usually spoken by the user 104 and may compare this to the grammar associated with the speech 142.  If the grammar of the speech 142 generally matches the grammar usually spoken by the user 104, then response engine 128 may increase the likelihood that it will perform an operation associated with the command (e.g., will stop playback of the audio).” (both users including “Mom” have their profiles stored, and have been used by the response engine 128; paragraph 47).

3.	Applicant’s arguments, see page 8, filed 11/30/2020, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant argues that Hart et al. do not disclose discovering the mobile device via a discovery protocol, wherein the speaker-profile-data inquiry is transmitted in response to discovering the mobile device (Amendment, page 5).


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 – 4, 6 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hart et al., (US PAP 2014/0249817).
As per claims 1, 16, Hart et al., teach a method/system comprising:
transmitting a speaker-profile-data inquiry to a mobile device associated with a first user (“the response engine 128 may reference one or more user profiles 130 to determine whether and how to respond to speech that includes a potential valid voice command”; paragraph 24);
in response to the speaker-profile-data inquiry, receiving first speaker profile data associated with the first user, the first speaker profile data including voice-recognition data of the first user (“the response engine 128 may reference, from the profile associated with the user 104, a grammar usually spoken by the user 104 and may compare this to the grammar associated with the speech 142”; paragraphs 24, 46, 47);
receiving audio data representing a voice input; identifying the first user as providing the voice input, the identification being based on a comparison of characteristics of the received audio data with speaker profile data of a plurality of speakers for whom speaker profile data is stored, including the first speaker profile data 
determining an instruction from the received audio data, wherein the instruction references a second user other than the first user and includes a speaker-relative signifier, and wherein determining the instruction includes determining a referent of the speaker-relative signifier based on second stored speaker profile data associated with the second user; and performing an action indicated by the instruction (“A first user of the two users states the following question at 140: "Mom, can I have some more potatoes?" A second user of the two responds, at 142, stating: "Please stop teasing your sister and you can have more." The microphone(s) of the device 106 may capture this sound, generate a corresponding audio signal, and upload the audio signal to the remote computing resources”; paragraphs 25, 46, 47).

As per claim 2, Hart et al., further disclose the speaker profile data of the plurality of speakers comprises voice-recognition data of the plurality of speakers (paragraph 24).

As per claim 3, Hart et al., further disclose that the comparison comprises a comparison of the characteristics of the received audio data with the voice-recognition data (paragraph 47).



As per claim 6, Hart et al., further disclose the method is performed by a home automation hub (paragraphs 3, and 16).

As per claim 7, Hart et al., further disclose identifying the first speaker comprises determining a first confidence score based on the received audio data and on the first speaker profile data (paragraphs 5, 70).

As per claim 8, Hart et al., further disclose identifying the first speaker from a plurality of speakers further comprises comparing the first confidence score to a threshold confidence score (paragraphs 5, 70).

As per claim 9, Hart et al., further disclose identifying the first speaker further comprises comparing the first confidence score to a second confidence score determined based on the received audio data and on speaker profile data associated with a user other than the first speaker (paragraphs 5, 70).

As per claims 10, 17, Hart et al., further disclose the first speaker profile data includes at least one relationship mapping between the first user and the second user, and wherein a determination that the instruction references the second user is made based on the relationship mapping (paragraphs 25, 46, 47).

As per claim 11, Hart et al., further disclose the first speaker profile data comprises a mapping between the referent and the speaker-relative signifier (paragraphs 25, 46, 47).

As per claim 12, Hart et al., further disclose the speaker-relative signifier refers to a familial relation or a location associated with a user (paragraph 46).

As per claim 13, Hart et al., further disclose performing the action indicated by the instruction comprises a home automation hub controlling a second device or service (paragraphs 3, and 16).

As per claim 14, Hart et al., further disclose performing the action indicated by the instruction comprises presenting multimedia content via a home automation hub (paragraphs 3, 16, 23, 41).

As per claim 15, Hart et al., further disclose performing the action indicated by the instruction comprises setting a user-access control rule via a home automation hub (paragraphs 16, 27 - 41).

As per claim 18, Hart et al., further disclose the first speaker profile data includes contact information, and wherein the relationship mapping between the first user and the second user is based on the contact information (paragraphs 25, 46, 65).

As per claim 19, Hart et al., further disclose the speaker-relative signifier refers to a media object identified in the second stored speaker profile data, and wherein the instruction is an instruction to play the media object (paragraphs 25, 46).

As per claim 20, Hart et al., further disclose the speaker-relative signifier refers to a relationship mapping in the second stored speaker profile data, and wherein the instruction is an instruction to contact a person identified by the relationship mapping (paragraphs 46 – 48).

Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art made of record fails to teach discovering the mobile device via a discovery protocol, wherein the speaker-profile-data inquiry is transmitted in response to discovering the mobile device.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658